Exhibit 99.1 IZEA, Inc. Financial Statements December31, 2010 and 2009 IZEA, Inc. Contents Report of Independent Registered Public Accounting Firm 3 Financial Statements Balance Sheets 4 – 5 Statements of Operations 6 Statements of Stockholders’ Equity (Deficit) 7 Statements of Cash Flows 8 Notes to Financial Statements 9 – 19   2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders IZEA, Inc. We have audited the accompanying balance sheets of IZEA, Inc. as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of IZEA, Inc. at December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Cross, Fernandez & Riley, LLP Orlando, Florida May 11, 2011 3 IZEA, Inc. Balance Sheets December 31, Assets Current: Cash and cash equivalents $ $ Accounts receivable Other receivables Prepaid expenses Total current assets Property and equipment: Equipment Furniture and fixtures Software Leasehold improvements Less: accumulated depreciation and amortization ) ) Total property and equipment, net Other assets: Loan costs, net of accumulated amortization of $8,855 and $5,060 (Note 2) Security deposits $ $ 4 IZEA, Inc. Balance Sheets December31, Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Related party payable (Note 8) Accrued expenses Unearned revenue Convertible notes payable – related parties (Note 3) - Current portion of notes payable (Note 3) Total current liabilities Notes payable, less current portion (Note 3) Deferred rent Total liabilities Stockholders’ equity (deficit) (Notes 4 and 5): Series A convertible preferred stock; $.0001 par value; 2,958,786 shares authorized; 762,907 shares issued and outstanding (liquidation preference at December31, 2010, $1,070,473) 76 76 Series A-1 convertible preferred stock; $.0001 par value; 3,609,326 shares authorized; 778,307 shares issued and outstanding (liquidation preference at December31, 2010, $2,221,992) 78 78 Series A-2 convertible preferred stock; $.0001 par value; 13,099,885 shares authorized; 12,259,334 shares issued and outstanding (liquidation preference at December31, 2010, $10,674,017) - Series A common stock; $.0001 par value; 24,832,003 shares authorized; 504,270 and 503,436 shares issued and outstanding 50 50 Series B nonvoting common stock; $.0001 par value; 500,000 shares authorized, issued and outstanding 50 50 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) $ $ See accompanying notes to financial statements. 5 IZEA, Inc. Statements of Operations Year ended December 31, Revenue $ $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Licenses and subscriptions Loss on impairment of intangible asset (Note 2) - Total operating expenses Loss from operations ) ) Other income (expense): Interest income Interest expense ) ) Other income (expense), net ) Total other income (expense) ) ) Net loss $ ) $ ) See accompanying notes to financial statements. 6 IZEA, Inc. Statements of Stockholders’ Equity (Deficit) Years Ended December31, 2010 and 2009 Series A Convertible Preferred Stock Series A-1 Convertible Preferred Stock Series A-2 Convertible Preferred Stock Series A Common Stock Series B Non-Voting Common Stock Additional Paid-In Accumulated Total Stockholders’ Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit (Deficit) Balance, December31, 2008 $
